DETAILED ACTION
This Office Action is in response to an application filed on February 27, 2020, in which claims 1 through 20 are pending, and ready for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 27, 2020 was filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Authorization for this Examiner’s Amendment was given by Isaac T. Slutsky, Reg. No. 64,620, on November 5, 2021.  


receive, from the key server, a message to revoke the key, the message including the key identifier and the slot identifier;
confirm that the key identifier of the key slot indicated by the slot identifier matches the information corresponding to the key identifier embedded into the salt stored to the key slot;
if the key identifier matches [[so]], revoke the key; and
if the key identifier does not match [[not]], indicate an error condition.  

4. (Currently Amended) The system of claim 2, wherein the secured device is further programmed to:
receive, from the key server, a message to update the key, the message including the key identifier and the slot identifier;
confirm that the key identifier of the key slot indicated by the slot identifier matches the information corresponding to the key identifier embedded into the salt stored to the key slot;
if the key identifier matches [[so]], update the key; and
if the key identifier does not match [[not]], indicate an error condition.  

11. (Currently Amended) A method for efficient use of secure storage space, comprising:

embedding information corresponding to the key identifier into the salt value to create a combined identifier-salt value;
storing the combined identifier-salt value in the secure storage area;
utilizing the combined identifier-salt value as additional input to a hash function along with a password; and
identifying the key using the information corresponding to the key identifier embedded into the salt value.  

13. (Currently Amended) The method of claim 12, further comprising:
receiving, from the key server, a message to revoke the key, the message including the key identifier and the slot identifier;
confirming that the key identifier of the key slot indicated by the slot identifier matches the information corresponding to the key identifier embedded into the salt stored to the key slot;
if the key identifier matches [[so]], revoking the key; and
if the key identifier does not match [[not]], indicating an error condition.  

14. (Currently Amended) The method of claim 12, further comprising:
receiving, from the key server, a message to update the key, the message including the key identifier and the slot identifier;

if the key identifier matches [[so]], updating the key; and
if the key identifier does not match [[not]], indicating an error condition.  

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

With regard to independent claims 1 and 11, the prior art of record does not disclose, or fairly teach in reasonable combination to one of ordinary skill in the art, “embed[ding] information corresponding to the key identifier into the salt to create a combined identifier-salt value… utilizing the combined identifier-salt value as additional input to a hash function along with a password”, within the scope and context of the claimed invention.  While utilizing an additional input into a hash function along with a password is known in the art, the prior art does not appear to teach the additional input as a “combined identifier-salt value” comprising a salt embedded with information corresponding to a key identifier of a key from a key server.  

.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Ferreira, Loic, U.S. Pub. No. 2019/0245842
Kespohl, et al., U.S. Pub. No. 2014/0281562

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
November 5, 2021